ORDER
AND NOW, this 29th day of May, 1987, Ronald A. Sablosky having been disbarred from the practice of law in the State of New York by Order of the Appellate Division of the Supreme Court of New York, Third Judicial Department, entered December 22, 1986, effective immediately, and the said Ronald A. Sablosky having been directed on January 30, 1987, to inform this Court why reciprocal discipline would be unwarranted, upon consideration of the responses filed, it is hereby
ORDERED that Ronald A. Sablosky is hereby disbarred from the Bar of this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.